Citation Nr: 0807832	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  06-07 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Richmond, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1979 to 
August 1982.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas, which 
granted service connection for lumbosacral strain assigning a 
10 percent evaluation effective December 13, 2003. 

The veteran submitted a statement in May 2006 suggesting he 
was seeking entitlement to a total disability rating based on 
individual unemployability.  This matter is referred to the 
RO.


FINDING OF FACT

The veteran's lumbar spine disability is manifested by 
flexion most severely limited to 70 degrees with pain; 
extension most severely limited to 20 degrees with pain; and 
functional impairment due to pain.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for the lumbar spine disability are not met.  38 
U.S.C.A. § 1155 (West 2002 and Supp. 2007); 38 C.F.R. § 
4.71a, Diagnostic Code 5237 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).   VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in January 2004 regarding the initial service 
connection claim for lumbosacral strain.  The notification 
substantially complied with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence; and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), requesting the claimant to 
provide evidence in his possession that pertains to the 
claim.  

After the RO granted service connection for lumbosacral 
strain in a May 2004 rating decision, the veteran filed a 
notice of disagreement with the assigned rating in September 
2004.  The RO continued the 10 percent rating in a February 
2006 statement of the case.  While the veteran was not 
provided a VA letter outlining the evidence necessary to 
substantiate an initial increased rating claim, including the 
laws regarding degrees of disability, effective dates for any 
grant of service connection, or the detailed criteria for 
receiving the next higher rating for the spine, the statutory 
scheme contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, section 5103(a) notice has served its purpose.  
Dingess v. Nicholson, 19 Vet. App. at 490 (2006); Vazquez-
Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 30, 
2008).  As the veteran was granted service connection and 
assigned an evaluation and effective date, the Secretary had 
no obligation to provide further notice under the statute.  
Id.  As such, any defect with respect to the content of the 
notice requirement was non-prejudicial.

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and obtained medical opinions as to the 
severity of the lumbosacral strain disability.  The veteran 
contends that a VA examination provided in January 2006 was 
inadequate because the examiner did not use a goniometer in 
measuring his range of motion in the lumbar spine in 
contradiction to the requirements of 38 C.F.R. § 4.46.  While 
the examiner did not specifically state whether or not he 
used a goniometer in measuring the range of motion, there is 
no evidence that the range of motion studies were inaccurate.  
The examination findings show ranges of motion in the lumbar 
spine in multiple directions and note measurements in the 
spine that were less than full.  The examiner also made an 
assessment of whether there was any additional loss of motion 
with repetitive movements due to pain.  Additionally, the 
veteran is not arguing that he has more limited motion than 
already reported, but rather that he should be provided 
another examination because a goniometer was not used.  The 
examination was conducted by a medical professional; it is 
found to be adequate for VA rating purposes; and there is no 
clear reason shown why another examination is necessary in 
this case.  All known and available records relevant to the 
issue on appeal have been obtained and associated with the 
veteran's claims file.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The RO granted service connection for lumbosacral strain in 
May 2004 assigning a 10 percent rating effective December 13, 
2003.  The veteran appeals this action.  He asserts that he 
is never without pain and that he has difficulty walking due 
to his lumbar spine disability.  The veteran's representative 
submitted a statement on his behalf that the veteran had 
difficulty twisting, turning, bending, or lifting more than 
five pounds, negotiating stairs, and driving or riding in a 
vehicle for more than 30 minutes.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2.  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.  

The veteran's lumbosacral strain is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5237 under the General Rating 
Formula for Diseases and Injuries of the Spine.  
 
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or combined range of 
motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or, muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of height warrants a 10 percent 
disability rating.  

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis warrants a 
20 percent disability rating.  

Forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent disability rating.  

Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent disability rating.  

Unfavorable ankylosis of the entire spine warrants a 100 
percent disability rating.

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal flexion of the thoracolumbar is zero to 90 degrees, 
extension is 0 to 30 degrees, left and right lateral flexion 
are zero to 30 degrees, and left and right lateral rotation 
are zero to 30 degrees.  The combined range of motion refers 
to the sum of the range of forward flexion, extension, left 
and right lateral flexion, and left and right rotation.  

An April 2004 QTC examination report shows flexion in the 
lumbosacral spine to 90 degrees, 70 degrees with pain; 
extension to 30 degrees, 20 degrees with pain; right and left 
lateral flexion to 30 degrees, 20 degrees with pain; and 
right and left lateral rotation to 30 degrees, 20 degrees 
with pain.  Range of motion of the spine was additionally 
limited by pain, which was a major functional impairment; it 
was not additionally limited by fatigue, weakness, lack of 
endurance and incoordination.  Muscle spasm was absent.  

A January 2006 VA examination report notes that directed 
active range of motion showed forward flexion to 75 degrees 
and extension to 25 degrees; lateral bending was 0 to 30 
degrees bilaterally; rotation was 0 to 25 degrees 
bilaterally.  The veteran experienced lumbar discomfort at 
all extremes of motion and especially with extremes of 
rotation bilaterally.  There was no palpable paravertebral 
muscle spasm.

These findings do not support the criteria for the next 
higher 20 percent rating under the general formula for rating 
the spine.  Flexion is most severely limited to 70 degrees 
with pain.  Muscle spasms were not found and there was no 
mention of abnormal spinal contour.

A separate rating for neurological impairment also does not 
apply.  The April 2004 QTC examination report shows the 
peripheral nerve examination was within normal limits.  Motor 
and sensory function in the lower extremities was within 
normal limits.  Both lower extremities revealed knee and 
ankle jerks of 2+.  Straight leg raising tests were negative 
on both sides.  The January 2006 VA examination report shows 
that straight leg raising at 60 degrees on the right and 45 
degrees on the left elicited lumbar pulling discomfort.  
However, motor strength for the lower extremities was graded 
5/5 throughout; deep tendon reflexes were 2+ and symmetrical 
for the lower extremities; and distal sensation was intact to 
light touch.  

Additionally, an evaluation for intervertebral disc syndrome 
based on incapacitating episodes does not apply, as the 
medical evidence is negative for any such impairment.  The 
April 2004 QTC examination report shows the veteran had no 
signs of intervertebral disc syndrome present.  The January 
2006 VA examination report shows a diagnosis of degenerative 
disc disease of the lumbosacral spine without objective 
clinical evidence of lower extremity radiculopathy or spasm.  
There also is no evidence of any physician-prescribed 
bedrest, as required under the criteria for rating 
intervertebral disc syndrome.  See DC 5243. Note (1).

In evaluating the veteran's claim, the application of a 
higher disability evaluation based on functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59 has been 
considered. See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
veteran has significant complaints of pain and limited 
ability to do physical activities.  Any functional impairment 
in the low back, however, already has been considered by the 
10 percent rating assigned for lumbosacral strain under DC 
5237.  The examiners specifically accounted for the painful 
motion of the spine in determining the limitation of motion 
and this limitation still did not meet the criteria for a 
higher rating.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability. 38 C.F.R. § 4.1.

Consideration has been given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time). Fenderson 
v. West, 12 Vet. App. 119 (1999).  However, there are no 
identifiable periods of time since the effective date of 
service connection during which the veteran's lumbar spine 
disability warranted a higher rating.  38 C.F.R. § 3.102.  
Therefore, "staged ratings" are inappropriate in this case.

The preponderance of the evidence is against an initial 
evaluation in excess of 10 percent for lumbosacral strain; 
there is no doubt to be resolved; and an increased rating is 
not warranted. Gilbert v. Derwinski, 1 Vet. App. at 57-58.

Extraschedular

The Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Board, however, is still obligated to seek all issues that 
are reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law or regulations.  In 
this case, a February 2006 statement of the case discussed 
the criteria for an assignment of an extraschedular 
evaluation for lumbosacral strain.

There is no evidence that the veteran's disability picture is 
so unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluations.  The veteran 
stated in March 2006 that he had applied for a job but had 
been told he had too many health problems.  The medical 
records note multiple physical impairments other than the 
service-connected lumbar spine disability.  While the lumbar 
spine disability most likely affects the veteran's 
employability, there is no evidence of marked interference 
with employment solely due to this disability.  Frequent 
hospitalization also is not demonstrated.

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of his 
lumbosacral strain.  Having reviewed the record with these 
mandates in mind, there is no basis for further action on 
this question.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for lumbosacral strain is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


